ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_05_FR.txt. 74

OPINION DISSIDENTE DE M. ZORICIC

La Cour s’est déclarée compétente pour décider si le Royaume-
Uni est tenu de soumettre à l'arbitrage, conformément à la déclara-
tion de 1926, le différend relatif à la validité de la réclamation
Ambatielos, en tant que cette réclamation est fondée sur le traité
de 1886. Je regrette de ne pas pouvoir me rallier à cette décision
pour les raisons suivantes :

I

Les Parties sont d'accord pour reconnaître que l’article 29 du
traité de 1926 est la seule disposition conventionnelle, entre elles,
prévoyant, conjointement avec l’article 37 du Statut de la Cour, la
compétence obligatoire de celle-ci. L'article 29, alinéa 1, est ainsi
conçu :

« Les deux Parties contractantes conviennent, en principe, que
tout différend qui pourrait surgir entre elles quant à l’exacte inter-
prétation ou application de l’une quelconque des dispositions du
présent traité sera, à la demande de l’une ou de l'autre Partie,
soumis à l’arbitrage. »

L’alinéa 2 de l’article dispose que la Cour d'arbitrage sera la Cour
permanente de Justice internationale, donc, actuellement, la Cour
internationale de Justice.

La déclaration du 16 juillet 1926 dispose de son côté que :

«…. le traité de commerce et de navigation, entre la Grande-
Bretagne et la Grèce, daté de ce jour, ne porte pas préjudice aux
réclamations au nom de personnes privées fondées sur les disposi-
tions du traité commercial anglo-grec de 1886 et que tous les diffé-
rends pouvant s’élever entre nos deux gouvernements, quant à la
validité de telles réclamations, seront, à la demande de l’un des
deux gouvernements, renvoyés à l'arbitrage conformément aux
dispositions du protocole du 10 novembre 1886, annexé audit
traité. »

Le protocole du 10 novembre 1886 prévoit le règlement des
controverses par des commissions d'arbitrage, dont les membres
doivent être choisis par les deux gouvernements d'un commun
accord, etc.

Il n’est pas contesté par les Parties que la réclamation Ambatielos
a été soulevée par le Gouvernement hellénique sur la base de la décla-
ration. Les contestations portent sur la question de savoir si la décla-
ration peut être ou non considérée comme une disposition du traité

53
75 OPINION DISSIDENTE DE M. ZORICIC

de 1926 au sens de l’article 29 de ce traité donnant compétence à
la Cour.

Le point de savoir si une stipulation séparée adoptée par les
parties à l’occasion de la conclusion d’un traité doit ou non être
considérée comme partie intégrante du traité en question dépend —
à défaut de toute règle à ce sujet — uniquement des circonstances
de chaque cas particulier. Ces circonstances peuvent comprendre
certains éléments de forme, mais ce qui importe surtout, c’est le
contenu de la stipulation dont il s’agit.

Dans le cas qui se trouve devant la Cour, il a été invoqué que les
plénipotentiaires ont inséré le traité, la liste douanière qui est
indubitablement une partie du traité, ainsi que la déclaration dans
un document de 44 pages, la déclaration figurant à la page 44. Au
surplus, grande importance a été attribuée au fait que la ratification
de la déclaration a été faite par les deux États, simultanément avec
celle du traité, et que, surtout, le document de ratification du
Royaume-Uni ne mentionne pas la déclaration séparément mais
bien ensemble avec le traité et sous la désignation : «traité ».

A mon avis, toutes ces considérations sont d'importance secon-
daire et on peut leur opposer que la déclaration a été rédigée et
signée comme un instrument distinct du traité et comportant un
titre propre, et que ni le traité ni la déclaration ne mentionnent
cette dernière comme faisant partie du traité, alors que les Parties
ont pris soin de mentionner expressément, à l’article 8 du traité,
la liste douanière qui précède la déclaration. Quant aux ratifications,
la ratification hellénique mentionne séparément le traité et la décla-
ration, tandis que l'instrument de ratification du Royaume-Uni,
libellé dans les termes d'une formule sans doute séculaire, parle
bien du traité : « qui est mot pour mot ainsi conçu », mais contient
toutefois la déclaration sous son titre propre. I] s'ensuit, à mon
avis, que les deux gouvernements ont certainement considéré le
traité et la déclaration comme faisant partie d’un accord simultané
et devant être ratifié ensemble, mais cela ne prouve aucunement que
la déclaration soit « une disposition » (en anglais : « a provision ») du
traité de 1926 au sens et aux fins de l'article 29 de ce traité et,
encore moins, que les Parties aient eu l'intention de soumettre à
l'arbitrage prévu dans cet article 29 les différends relatifs à l’applica-
tion de ladite déclaration. Aussi la déclaration a-t-elle été rédigée
postérieurement et indépendamment du traité, considération à
laquelle je reviendrai plus loin.

Dans ces conditions, ce qui importe vraiment, ce sont les termes
du texte à interpréter ainsi que l'intention des Parties et les fins
auxquelles le texte devait servir, car «.... c’est toujours l'existence
d’une volonté des parties de conférer juridiction à la Cour qui fait
l'objet de examen de la question de savoir s’il y a compétence ou

non » (C. P. J. I., Série A, n° 8, p. 32).
54
76 OPINION DISSIDENTE DE M, ZORICIC

Pour que l’objet de la déclaration et la volonté des Parties
puissent être compris, il est nécessaire de rappeler la situation qui a
donné naissance à cette déclaration. La Grèce et le Royaume-Uni
avaient conclu, en 1886, un traité de commerce et de navigation,
auquel était joint un protocole disposant que les controverses
pouvant s'élever quant à l’interprétation ou l’exécution de ce traité
seraient soumises à la décision des commissions d'arbitrage. Le
traité de 1886 avait été dénoncé par la Grèce en 1919 et prorogé
ensuite à plusieurs reprises, la dernière fois par un échange de notes,
jusqu’au 31 août 1926, étant toutefois entendu qu’il cesserait d’être
en vigueur à la date d'entrée en vigueur du nouveau traité qu'on
était en train d'élaborer. Avant la signature de ce traité, le Gouver-
nement du Royaume-Uni s’était aperçu qu’à cause de l'extinction
du traité de 1886 certaines réclamations de ses ressortissants, fon-
dées sur ce traité, ne pourraient plus être soumises à l’arbitrage
prévu dans le protocole de 1886, et, pour sauvegarder ces droits,
donc des droits fondés sur le traité de 1886, le Gouvernement du
Royaume-Uni s'adressa au Gouvernement hellénique (lettre du
22 juin 1926 du Foreign Office adressée au ministre de Grèce,
annexe aux observations helléniques), afin de recevoir des assu-
rances à ce sujet avant la signature du nouveau traité, qui était,
évidemment, déjà préparé. Les deux gouvernements se mirent alors
d'accord sur la déclaration qui fut signée le même jour que le traité
du 16 juillet 1926 et dont l'interprétation et l'application ont donné
lieu au différend actuel.

Dans ces conditions, la thèse selon laquelle la déclaration serait
une interprétation du traité de 1926 ou une réserve à ce traité ne
trouve, à mon avis, aucune confirmation, ni dans les termes du
traité, ni dans les fins auxquelles la déclaration devait servir, ni
dans les termes de la déclaration. Une réserve est une stipulation
convenue entre les parties à un traité en vue de restreindre l’applica-
tion d’une ou de plusieurs de ses dispositions ou d’en expliquer le
sens, elle est donc, par sa nature même, étroitement liée au contenu
du traité. Or, dans le cas d'espèce le traité ne mentionne pas la
déclaration, la déclaration de son côté n’explique rien, elle n’ajoute
ni ne soustrait rien aux dispositions conventionnelles du traité de
1926. Tout ce qu'elle dit, c’est que «le traité de la date de ce jour
ne porte pas préjudice aux réclamations fondées sur le traité de
1886 ». Laissant de côté le fait indiscutable que le traité de 1926 ne
pouvait, à défaut d’une disposition spéciale en ce sens, aucunement
porter préjudice aux droits acquis sous le régime d’un traité anté-
rieur, et que, par conséquent, la mention du «traité de la date de
ce jour » ne pouvait pas viser le contenu du traité de 1926, la seule
interprétation juste de ces termes paraît être que l’on a voulu tout
simplement fixer la date d'expiration du traité de 1886, expiration
qui n’était nullement une conséquence d’une disposition quelconque
ou de l’ensemble du traité de 1926, mais bien la conséquence de la

55
77 OPINION DISSIDENTE DE M. ZORICIC

dénonciation, par la Grèce, du traité de 1886, lequel devait — comme
il a été démontré — prendre fin en vertu d’un accord spécial par
échange de notes, à la date d'entrée en vigueur du nouveau traité.

 

S'il en est ainsi, et je n'ai aucun doute à ce sujet, il me paraît
impossible d'admettre que la déclaration puisse être considérée
comme une clause interprétative ou comme une réserve au traité
de 1926, lequel ne contient aucune disposition dérogatoire relative
au traité de 1886. L'article 32 du traité de 1926 ne mentionne même
pas le traité de 1886, il dispose seulement que le traité de 1926
entrera en vigueur immédiatement après la ratification, donc à une
date incertaine. Cette même date incertaine ayant été convenue
par l'échange de notes susmentionné comme date d’expiration du
traité de 1886, la seule relation entre l'entrée en vigueur du traité
de 1926 et l'extinction du traité de 1886 est donc une coincidence
de dates, résultant d’un accord spécial. Loin d’être une réserve au
traité de 1926, la déclaration, à mon avis, est une réserve à l’expira-
tion du traité de 1886 ou, en d’autres termes, une prorogation
partielle du traité de 1886, en tant qu'elle maintient les réclama-
tions fondées sur le traité de 1886 ainsi que l'arbitrage prévu pour
leur règlement. La déclaration est donc un accord spécial réglant
une situation entièrement en dehors du traité de 1926, elle n'est
pas une disposition de ce traité dans le sens et aux fins de l’article 29
de ce traité.

Qu'il en soit ainsi, c’est ce qui résulte en premier lieu du fait qu'a
l’occasion de la rédaction du traité de 1926 et de son article 29, les
Parties ne pouvaient avoir en vue d’autres dispositions que celles
qui étaient contenues dans le traité même («provisions of the
present treaty ») et que la déclaration, stipulée postérieurement à
la rédaction du traité et relative à une matière étrangère au traité,
ne pouvait même pas être prévue au moment de la rédaction du
traité. Il en résulte que les Parties n’avaient pu avoir en vue l’appli-
cation de l’article 29 à la déclaration ultérieure.

En second lieu la déclaration, portant uniquement sur des récla-
mations fondées sur le traité de 1886, a prévu pour «telles réclama-
tions » (« such claims ») l'application de l'arbitrage du protocole de
1886, donc un arbitrage spécial et différent de celui de l’article 29.
Les Parties auraient bien pu insérer dans la déclaration une référence
à l'article 29 du traité de 1926, comme cela a été fait dans une décla-
ration en tout analogue et annexée au traité gréco-italien du
24 novembre de la même année. Elles ne l’ont pas fait ; on doit donc
conclure qu'elles ont, de propos délibéré, maintenu deux modes
d'arbitrage, à savoir l'arbitrage par la Cour selon l’article 29 pour
les différends résultant du traité de 1926, et l’arbitrage prévu dans
le protocole de 1886 pour les différends s’élevant à propos des récla-
mations fondées sur le traité de 1886.

56
78 OPINION DISSIDENTE DE M. ZORICIC

Qu'il en soit ainsi et que le Gouvernement hellénique ait lui-même
considéré que l'arbitrage de 1886 était le seul applicable aux diffé-
rends mentionnés dans la déclaration, c’est ce qui ressort bien claire-
ment de son attitude pendant tant d’années après la ratification, et
exprimée surtout dans la note du 6 août 1940 adressée par lui au
Gouvernement du Royaume-Uni, note où il a dit :

« From the enclosed memorandum it clearly appears, in the
opinion of the Royal Hellenic Government, that the arbitral com-
mittee provided for by the final protocol of the Greco-British Com-
mercial Treaty of 1886 is the only competent authority in the matter,
and it is their sincere hope that His Britannic Majesty’s Government
will see their way to inform them of the appointment of their
arbitrator or arbitrators for a final settlement of this question. »
(Italiques par moi.)

I

Aux considérations qui précèdent s'ajoute, à mon avis, une autre
encore plus importante, à savoir que les Parties n’ont pas pu vouloir
introduire dans le prétendu seul et même traité une double juridic-
tion, celle de l’article 29 et celle de la déclaration, car il est évident
que cela conduirait à des complications de toutes sortes.

Si la déclaration devait être considérée comme étant une disposi-
tion du traité de 1926 dans le sens de l’article 29, il s’ensuivrait
selon les termes de cet article, que «iout différend qui pourrait
s'élever entre les Parties quant à la juste interprétation et application »
de la déclaration devrait être soumis à cette Cour comme Cour
d'arbitrage, prévue dans l’article 29.

En vain chercherait-on à trouver une délimitation entre la com-
pétence de la Cour et celle des commissions d’arbitrage prévues
dans la déclaration dans le sens que la Cour serait compétente
seulement pour décider si les Parties sont ou non tenues à recourir à
l'arbitrage de 1886, tandis que les commissions d'arbitrage auraient
alors compétence pour trancher les différends concernant la validité
des réclamations fondées sur le traité de 1886. Une pareille délimi-
tation des compétences ne trouve son fondement ni dans l’article 29
ni dans la déclaration, car les deux prévoient la compétence sans
aucune qualification. Ou bien la Cour est compétente pour inter-
préter et appliquer la déclaration, ou bien elle ne l’est pas. Si elle
l'est, elle ne peut se borner à exercer seulement une partie de sa
compétence et en rester là. La Cour devrait, au contraire, statuer
tout au moins sur la question de savoir si les conditions de la décla-
ration ont été remplies — ce qui est une question de fond —,
c'est-à-dire, notamment, si la réclamation a été formulée et pré-
sentée conformément à la déclaration, si le Gouvernement hellénique
n’est pas forclos à raison de son retard à présenter la réclamation

57
79 OPINION DISSIDENTE DE M. ZORIÈIÉ

(question d’ailleurs que l'arrêt a déjà décidée}, s’il s’agit d’une récla-
mation fondée sur le traité de 1886, et ainsi de suite. Ce n’est que
si la Cour était convaincue que les conditions de la déclaration sont
vraiment remplies qu'elle pourrait, éventuellement, déférer l'affaire
à la commission d’arbitrage prévue, comme arbitrage spécial, afin
de statuer sur la seule validité de la réclamation.

Or, selon la déclaration, ce n’est pas seulement sur la validité des
réclamations que les commissions d'arbitrage doivent statuer. Bien
au contraire, tout examen des conditions de l’applicabilité de la
déclaration appartient à la compétence exclusive des commissions
d'arbitrage prévues dans le protocole de 1886. Ce sont ces commis-
sions et elles seules qui doivent statuer : « quant à la validité de
telles réclamations», elles doivent donc, avant d’entreprendre
Vexamen de la validité, s'assurer que les réclamations sont vraiment
« telles » que la déclaration le prévoit. I] s’ensuit que toute activité
de la Cour relative à la déclaration et fondée sur l’article 29 du
traité de 1926 devrait nécessairement conduire à un enchevétrement
et à une confusion entre la compétence de la Cour et celle des com-
missions d'arbitrage prévues dans la déclaration, confusion extra-
ordinaire que, selon moi, les Parties n'avaient certainement pas
voulu créer.

J'arrive donc à la conclusion que, même si le traité et la déclara-
tion sont considérés comme faisant partie d’un seul et même accord
entre la Grèce et le Royaume-Uni, la déclaration ne saurait être
considérée comme une disposition du traité de 1926 au sens et aux
fins de l'article 29 de ce traité et que, par conséquent, la Cour n’est
pas compétente dans l'affaire actuelle.

(Signé) Zoricic.

58
